DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a dose setting mechanism” in claims 13 and 19.
“a drive mechanism” in claims 13 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6-12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 10,625,022. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, all of the limitations of claim 2 are taught by claim 1 of the patent.
Regarding claim 6, all of the limitations are taught by claim 2 of the patent.
Regarding claim 7, all of the limitations are taught by claim 3 of the patent.
Regarding claim 8, all of the limitations are taught by claim 4 of the patent.
Regarding claim 9, all of the limitations are taught by claim 2 of the patent.
Regarding claim 10, all of the limitations are taught by claim 5 of the patent.
Regarding claim 11, all of the limitations are taught by claim 6 of the patent.
Regarding claim 12, all of the limitations are taught by claim 7 of the patent.
Regarding claim 19, all of the limitations are taught by claim 13 of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach et al. US Pub. No. 2015/0202375 in view of Cowe US Pub. No. 2013/0338601.
Regarding claim 19, Schabbach teaches a drug delivery device (Figure 1 a) comprising:
a main body (figure 1 a)
a number sleeve having markings thereon (Figure la; numbers in window 13; see also Figure 4, numbers at location 19);
a dose setting mechanism configured to rotate the number sleeve without axially moving the number sleeve as a dose set is increased or decreased in a dose setting mode of the drug delivery device (paragraph 199 “the drive screw remains stationary during this process” “remaining stationary such that no medicament is expelled from the cartridge”);
a drive mechanism configured to cause expulsion of a set dose upon application of a driving force of the drug delivery device (paragraph 197);
a window located at a fixed axial position on the main body and coincident with the markings on the number sleeve (Figure 4 and la, reference number 13);
Schabbach is silent with respect to wherein a drive sleever of the drive mechanism is arranged to move between a first position in which the drive sleeve is coincident with the window and is visible through the window.
Cowe teaches wherein at least a part of the drive mechanism is coincident with the window and is visible through the window when a dose is fully delivered (paragraph 30; Figures la-le). Currently the claims do not require the mechanism to be an indication of whether the device is in a dose delivery mode or dose setting mode only that a part of the drive mechanism be visible through the window. Cowe teaches to have the drive mechanism visible as an indication of whether or not a full dose has been delivered.
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Cowe to Schabbach to have wherein at least a part of the drive mechanism is coincident with the window and is visible through the window when the injection device is in the dose delivery mode and is not visible through the window when the injection device is in the dose setting mode for the purposes of ensuring that the dosage is completely expelled.
Although Cowe teaches the window is not the same window as the number display it would be obvious to have the indication of dispensing window and the number window be the same window for the purposes of reducing the complexity of the system.
Examiner Note: the examiner suggests adding limitations similar to claims 2 and 13 which tie the visible part of the drive mechanism to a dose setting/delivery mode.
Allowable Subject Matter
Claims 3-5, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-12 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting
Claims 13-18 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the sensor arrangement is configured such that, when the sensor device is attached to the drug delivery device, … is operable to sense through the window or aperture at least a part of a drive sleeve of the drug delivery device, and wherein the circuitry is configured: to determine, …based on sensing of the part of the drive sleeve, information relating to whether the drug delivery device is in a dose setting mode or whether the drug delivery device is in a dose delivery mode.” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 13, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the sensor arrangement is configured such that, when the sensor device is attached to the drug delivery device… and is operable to sense through the window or aperture at least a part of a drive sleeve of the drug delivery device, and wherein the circuitry is configured: to determine, … based on sensing of the part of the drive sleeve, information relating to whether the drug delivery device is in a dose setting mode or whether the drug delivery device is in a dose delivery mode; … wherein the drive sleeve of the drive mechanism is arranged to move between a first position in which the drive sleeve is coincident with the window and is visible through the window and a second position in which the drive sleeve is not visible through the window.” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 20, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “further comprising a gauge element that is moveable axially along an underlying element and is configured such that a movement of the gauge element in a particular direction causes the underlying element to become visible at successive locations along an externally visible path, wherein at least part of the gauge element has a first reflectance and the underlying element has a second reflectance different from the first reflectance.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877